Per Curiam. The mortgagor resided in the western district of Carroll county. The court found that the plaintiff’s mortgage was never recorded or filed in that district. It was therefore not a lien on the property of the mortgagor as against a subsequent mortgage filed and recorded in the district where the mortgagor resides. Under the act creating separate districts for the record of deeds and mortgages in Carroll county (Act March 12, 1883), the two districts stand in that respect as separate counties. Delivery of a deed in one district to the clerk or his deputy without instructions is prima facie delivery to be filed in the district where delivered. Reverse and remand.